{¶ 51} I concur fully with the judgment and analysis of the majority. Nevertheless, I write separately to address two concerns.
 {¶ 52} First, I believe the trial court may have been justified in increasing the sentence, but the record does not offer any explanation as to why the sentence was changed following the previous appeal. Had the trial court explained the increase, the presumption of vindictiveness might well have been overcome. This court recently outlined the standard regarding vindictive sentences in State v. Glover, Cuyahoga App. No. 88317, 2007-Ohio-2122, 2007 WL 1290165, when we held as follows:
  A trial court violates the Due Process Clause of the Fourteenth Amendment when it resentences a defendant to a harsher sentence when motivated by vindictive retaliation. North Carolina v. Pearce
(1969), 395 U.S. 711, 724, 89 S. Ct. 2072,  23 L. Ed. 2d 656. A presumption of vindictiveness arises when the same judge resentences a defendant to a harsher sentence following a successful appeal. Id. However, that presumption does not apply when the resentencing judge is different than the original sentencing judge.  State v. Douse, Cuyahoga App. No. 82008,  2003-Ohio-5238, 2003 WL 22251444, citing State v. Gonzales, 151 Ohio App. 3d 160, 2002-Ohio-4937,  783 N.E.2d 903, ¶ 25; Lodi v. McMasters
(1986), 31 Ohio App. 3d 275, 277, 31 OBR 603,  511 N.E.2d 123. *Page 73
 {¶ 53} Second, I have serious concerns about the practice of appellate courts resentencing offenders following appeals where error is found. I acknowledge that appellate courts have the authority pursuant to R.C. 2953.08(G) to modify a sentence, and in this instance, because of judicial economy, I agree with my colleagues' decision to modify the sentence imposed as outlined in the majority opinion.
 {¶ 54} Nevertheless, the fact that appellate courts have the authority to modify a sentence does not mean it is always in the best interest of justice to exercise that authority. I strongly believe that the trial courts are in the best position to correct errors in sentencing. The record in this case can best be described as "murky," and while I agree with my colleagues' decision to modify the sentence to the term originally imposed, a remand would allow the trial court the opportunity to clarify the appellant's sentence regarding credit for time served and to address the presumption of vindictiveness.